Lummus, J.
On February 20, 1950, the plaintiffs Marguerite Croteau and Vivian Thibeault were riding in an automobile on Grattan Street in Chicopee when it struck a truck owned by the defendant which had been parked by him without lights on it on the right hand side of the street, *445to the injury of the plaintiffs. After verdicts for the plaintiffs, the judge under reserved leave entered verdicts for the defendant, and the plaintiffs excepted.
The declaration alleged violation of law in parking the truck without lights, and not negligence. The time of day was half past, seven in the evening, which on February 20 would be more than one half hour after sunset. General Laws (Ter. Ed.) c. 90, § 7, the material parts of which have not been changed since, provided that every automobile operated during the period from one half an hour after sunset to one half an hour before sunrise shall display certain described lights, but provided that “an automobile need display no light when parked within the limits of a way in a space in which unlighted parking is permitted by the rules or regulations of the board or officer having control of such way. ’ ’ An automobile, though parked, is ‘ ‘ operated ’ ’ within the statute. Commonwealth v. Henry, 229 Mass. 19. Bachand v. Vidal, 328 Mass. 97, 101.
An ordinance of the city of Chicopee provided as follows: “In accordance with the provisions of Chapter 90, Section 7, of the General Laws, parking of a motor vehicle at night without lights is hereby permitted on all streets.”
An ordinance may properly deal with the use of streets. Commonwealth v. Kimball, 299 Mass. 353, 357. Boston v. A. W. Perry, Inc. 304 Mass. 18. Commonwealth v. Wolbarst, 319 Mass. 291, 293. The ordinance seems to us to supplement, and not to contradict, the statute. The statute dispenses with parking lights “within the limits of a way in a space in which unlighted parking is permitted by the rules or regulations of the board or officer having control of such way.” The ordinance in substance includes the whole way in such a “space.”
The declaration sets out violation of law, and not negligence. We find no violation of law. But if the plaintiffs could recover on proof of negligence apart from violation of law, we see nothing in the bill of exceptions to warrant a finding that the defendant was negligent.

Exceptions overruled.